Citation Nr: 0721887	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and nerves.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On her substantive appeal, received in March 2005, the 
veteran indicated that she wished to testify at a personal 
hearing.  According to a report of contact dated in September 
2005, VA telephoned the veteran to inquire whether she wished 
to testify at a personal hearing before a Veterans Law Judge 
or before a Decision Review Officer sitting at the RO.  The 
veteran stated that she wished to attend a Travel Board 
hearing, and VA told her that such a hearing would be 
scheduled in November 2005.  The veteran was notified, by 
letter, of the scheduled hearing time and place, but failed 
to appear for the hearing.  When a veteran elects not to 
appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(c).  Her claim will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.


FINDING OF FACT

The veteran did not have an acquired psychiatric disability 
in service, the current psychiatric disability is not related 
to service, and a psychosis was not manifested within the 
first post-service year.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression and 
anxiety, was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with required 
notice in a September 2005 letter.  That letter informed the 
veteran to submit any pertinent evidence she has in her 
possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the required VA notice.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, the veteran's contentions, and post-service 
medical records from the Social Security Administration 
(SSA), and VA Medical Centers in Nashville and Birmingham.  
It appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any additional evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to her claim.

In light of the denial of the veteran's service connection 
claim, no additional disability ratings or effective dates 
will be assigned, so there can be no possibility of prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Legal Criteria and Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above. The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

VA medical evidence confirms that the veteran currently has a 
psychiatric disability, variously diagnosed as depression, 
major depression, and anxiety, thereby satisfying the first 
element of the veteran's service connection claim.  However, 
the veteran's service medical records, to include a July 1990 
separation examination report, are negative for any 
psychiatric complaints, treatment, or diagnoses, and there is 
no evidence of a psychosis within one year post-service.  The 
first objective evidence showing a psychiatric diagnosis is a 
1995 private treatment record, dated approximately five years 
following the veteran's discharge from service.

There is also no objective evidence relating the veteran's 
psychiatric disability to her period of military service.  
Although the veteran attributes her current psychiatric 
disability to service, her opinion as to medical matters is 
without probative value because she, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).




The Board notes that the veteran's SSA determination that the 
veteran became disabled, in part, due to major depression and 
anxiety as of September 1999 does not help the veteran's 
service connection claim as it is based on different 
standards and does not find that the veteran's psychiatric 
disability is related to service.

Further, the Board declines to obtain a medical nexus opinion 
with respect to the service connection claim for a 
psychiatric disability because there is no evidence of a 
psychiatric disability in service.  The initial psychiatric 
diagnosis was rendered approximately five years post-service.  
Thus, while there is a current psychiatric disability, there 
is no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Given the absence of psychiatric complaints, 
treatment, or diagnosis in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability more than one year 
following active duty, relating current disability to service 
would certainly be speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

In sum, while the veteran currently has a psychiatric 
disability, it has not been medically attributed to an in-
service event.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Therefore, the benefit-of-the-doubt 
rule is not applicable, and the appeal is denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Service connection for an acquired psychiatric disability, 
claimed as depression and nerves is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


